SPANN, Justice.
This is a petition by M. Hochman for writ of certiorari to the Court of Appeals to review and revise the decision of that court in the case of Hochman v. State, 91 So.2d 495.
We have no alternative but to strike the petition because not presented on transcript paper as required by Revised Supreme Court Rule 32, Code 1940, Title 7, Appendix. Duckett v. State, 257 Ala. 589, 60 So.2d 357; Stovall v. State, 257 Ala. 116, 57 So.2d 641; Bates v. General Steel Tank Co., 256 Ala. 466, 55 So.2d 218; Maddox v. City of Birmingham, 255 Ala. 440, 52 So.2d 166; Nix v. State, 251 Ala. 1, 36 So.2d 456; Barnett v. Patillo, 251 Ala. 1, 36 So.2d 451; Anderson v. State, 251 Ala. 32, 36 So.2d 244; Farley v. State, 251 Ala. 391, 37 So.2d 440; Johns v. Thomas H. Vaughn & Co., 251 Ala. 489, 38 So.2d 21; Haney v. State, 250 Ala. 664, 36 So.2d 117; Allen v. State, 249 Ala. 201, 30 So.2d 483; Peterson v. State, 248 Ala. 179, 27 So.2d 30; Ex parte Wood, 215 Ala. 280, 110 So. 409; Williams v. State, 258 Ala. 638, 64 So.2d 617.
Petition stricken.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.